

116 HR 6295 IH: Protecting Our Elderly Residents Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6295IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Mr. Stivers introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require issuance of guidance by the Secretary of Housing and Urban Development regarding protecting the homeless who reside in certain federally assisted properties from the Coronavirus Disease 2019 (COVID-19), and for other purposes.1.Short titleThis Act may be cited as the Protecting Our Elderly Residents Act of 2020.2.Guidance on access to propertiesNot later than the expiration of the 30-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue guidance setting forth limitations on non-emergency and non-resident access to public housing (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) and projects for supportive housing for the elderly assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) designed to limit the spread of the Coronavirus Disease 2019 (COVID-19). 